DETAILED ACTIONAcknowledgment is made of applicant’s amendment filed 5/9/22.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. 	Claims 1 – 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (KR20170112246, hereinafter Jeong). 	Regarding claim 1, Jeong discloses a method and apparatus comprising disposing a binder 300 on a first plate 110 via a printed circuit board 130 (See Fig. 6h), bringing a second plate 210, which faces the first plate, into contact with one surface of the binder via an attachment portion 232, applying a stress (touch) to the binder through the second plate, measuring a strain of the binder due to the applied stress with a sensor 250B and calculating a curing rate of the binder based on the strain of the binder  (See Pg. 5, lines 33 – 48, Pg. 6, lines 1 – 19 and Pg. 9, lines 8 – 29).                                               
    PNG
    media_image1.png
    765
    548
    media_image1.png
    Greyscale
  	Regarding claim 2, the binder 300 includes an adhesive (See Pg. 5, lines 25 - 2 9).  
 	Regarding claim 3, the adhesive includes a transparent conductive material (See Pg. 5, lines 33 – 44 and Pg. 7, lines 9 – 16).                                             Allowable Subject Matter
5. 	Claims 4 – 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.6. 	The following is a statement of reasons for the indication of allowable subject matter: The primary reasons for indicating allowable subject matter is that the prior
art does not anticipate or make obvious the provisions of “the applying the stress to
the binder comprises applying a shear stress to the binder by rotating the second
plate” (referring to claim 4), “the applying the stress to the binder comprises applying
a compressive stress to the binder by moving the second plate” (referring to claim 5),
“the applying the stress to the binder through the second plate is performed using a
measurement apparatus, and the measurement apparatus is a rheometer including the 
first plate and the second plate” (referring to claim 6), “the measuring the strain of the binder is performed for a period of about 60 seconds to about 3600 seconds” (referring to claim 7), “the measuring the strain of the binder 1s performed in a temperature range of about 0 degree Celsius to about 90 degrees Celsius” (referring to claim 8), “the calculating the curing rate of the binder comprises calculating further based on a strain of an uncured binder and a strain of a fully cured binder, which are previously stored” (referring to claim 9), “the calculating the curing rate of the binder comprises calculating using a following conversion equation” (referring to claim 10), “the strain of the uncured binder, the strain of the fully cured binder and the strain of the binder are measured at a same temperature” (referring to claim 11), “the strain of the uncured binder, the strain of the fully cured binder and the strain of the binder are measured at a same shear stress” (referring to claim 12) and “after calculating the curing rate of the binder, determining whether the binder is defective by comparing the curing rate of the binder with a standard curing rate which 1s previously stored” (referring to claim 13) 1n combination with the other limitations presented in claim 1.
7. 	Claims 14 - 20 are allowed.
8.  	The following is a statement of reasons for the indication of allowable subject matter: The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “determining whether the binder is defective by comparing the measured strain of the binder with a previously stored strain of a non-defective binder’’, as well as, “the binder includes at least one of
an adhesive and a tackifier, and wherein the adhesive includes at least one of optically clear resin and liquid optically clear adhesive, and the tackifier includes an optically clear adhesive” (referring to claim 15), “the applying the stress to the binder comprises applying a shear stress to the binder by rotating the second plate” (referring to claim 16), “the applying the stress to the binder comprises applying a compressive stress to the binder by moving the second plate” (referring to claim 17), “when applying the stress to the binder, a measurement apparatus increases the applied stress according to measurement time” (referring to claim 18), “the applied stress is increased from 1000 pascals to 5000 pascals according to the measurement time” (referring to claim 19) and “the determining whether the binder is defective by comparing the strain of the binder with a previously stored strain of the non-defective binder comprises determining that the binder is non- defective when the strain of the binder is within a reference range of the strain of the non-defective binder” (referring to claim 20) in combination with the other limitations presented in claim 14.                                                   Response to Arguments 9.  	Applicant’s arguments, on Pg. 9, lines 1 – 17, with respect to these claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.                                                          Conclusion
10. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 11.	Takarada et al. (2016/0355704) disclose a pressure sensitive adhesive sheet, optical film with pressure sensitive adhesive, and manufacturing method of image display device.12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        8/1/22